DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of X = OH in the reply filed on January 19, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not followed the guidelines of PCT Rule 13.2.  This is not found persuasive because PCT Rule 13.2 states, in fact: 
13.2       Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled

Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The examiner has demonstrated that the inventions lack unity of invention because compositions as recited and their use lack an inventive step as argued in the restriction requirement. Where there is applicable prior art, there is no unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. The remaining claims were searched and examined only to the extent that they read on the elected invention, in which x is -OH.
Fully saturated compounds, see the 112, 2nd and 4th paragraph rejections, were not searched or examined. 

Claim Objections
Claim 10 is objected to because of the following informalities:  This claim recites ketones, which have been amended out of the independent claims. These species should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has recited the proviso that at least one double bond is present when X is OH. However, applicant has recited species such as 3-(3-ethylbutyl)cyclohexan-1-ol, which contains a hydroxy group as X, but no double bonds. It is not clear whether or not the proviso was intended, in which case the species do not belong in dependent claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim recites compounds which do not further modify any independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. This claim was not further searched or examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Andreev et al. See the first two compounds in the table on p. 5 of the attached English translation. Both the cis and trans isomers are disclosed as having a floral odor.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. The reference discloses cis- and trans-2-(3-methyl-2-butenyl)cyclohexanol, and their odors are disclosed as “floral”. An odor is an inherent property of a compound, and whether a floral-smelling compound is regarded as specifically having a rose note is the prerogative of the person smelling the compound. Use of a floral smelling compound in a fragrance or a flavor composition would be an obvious expedient to the person of ordinary skill in the perfumery art. Applicant admits at [0057]+ of the specification that adjunct materials as recited in claims 7 and 9 are known perfumery compounds, and combining a floral compound with other perfumery compounds to obtain a perfumery composition would be an ordinary expedient. Claim 11 recites well-known compositions in which perfumes are used. To the extent that the disclosure does not constitute anticipation, it would have been obvious at the time of filing to combine the disclosed compounds into perfumed articles and compositions, because the reference discloses that the disclosed compounds possesses floral odors, and combination of such to formulate perfumed compositions and articles is well known in the perfumery art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761